Citation Nr: 1642931	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a cardiac (ischemic and non-ischemic) disability as secondary to herbicide exposure.   

2.  Entitlement to an effective date earlier than May 11, 2010 for the grant of special monthly compensation (SMC) based on the loss of use of a creative organ.

3.  Entitlement to a higher level of SMC from May 1, 2011.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1965 to September 1968.  He had no service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from February and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a July 2015 decision, the Board granted service connection for Parkinson's disease and prostate cancer, both as secondary to herbicide exposure at Elgin Air Force Base in Florida during training in 1965, and remanded for further development the issue of entitlement to service connection for a cardiac disability, to include ischemic heart disease.  

The Board has expanded the claim, to include both ischemic and non ischemic heart disease, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for non ischemic heart disease, an effective date earlier than May 11, 2010, for the grant of SMC based on the loss of use of a creative organ, and entitlement to a higher level of SMC from May 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also observes that the Veteran recently perfected an appeal of a September 2015 rating decision with regard to the rating assigned for the Veteran's service-connected major neurocognitive disorder with sleep impairment.  See July 2016 SOC, VA Form-9 received in September 2016.  However, that issue has not yet been certified to the Board.  It appears that the RO is still developing the claim, therefore that increased rating claim will be addressed in a subsequent Board decision.

FINDING OF FACT

The Veteran is not currently diagnosed with ischemic heart disease.


CONCLUSION OF LAW

The criteria to establish service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.30 3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in July 2010 that informed him of the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

VA also satisfied its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The Veteran's claims file contains his service treatment records (STRs), post-service VA and private medical evidence, a medical treatise article, post service medical evidence, and lay statements in support of the claim.  VA complied with all assistance provisions of the VCAA, to include substantial compliance with the Board's July 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to that remand, the Veteran was provided with a VA heart examination in August 2015 and a VA medical opinion was obtained.  The Board finds the August 2015 VA examination and opinion adequate to decide the ischemic heart disease claim.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the ischemic heart disease claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107 (b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



IV.  Analysis - Ischemic Heart Disease Claim

By way of history, the Board, in its July 2015 decision, determined that the preponderance of the competent and credible evidence showed that the Veteran was exposed to herbicides at Elgin Air Force Base in Florida during training in 1965.   

The issue now before the Board is whether the Veteran is entitled to service connection for ischemic heart disease.  Notably, ischemic heart disease is a disease deemed associated with herbicide exposure, under VA law.  See 38 C.F.R. § 3.309 (e); see also 38 U.S.C.A. § 1116 (f). 

Because the Veteran is presumed to have been exposed to herbicides, and medical evidence of record shows a history of cardiac symptoms, the Board remanded the claim in July 2015 to affirmatively rule in or out a current diagnosis of ischemic heart disease.  Indeed, the initial question in any service connection claim is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.   

On review, the Board finds that the criteria to establish service connection for ischemic heart disease are not met, as the weight of the probative evidence is against a finding that the Veteran is currently diagnosed with ischemic heart disease.  The August 2015 VA examiner had the opportunity to examine the Veteran and review his claims and ultimately determined that none of his heart conditions qualify within the generally accepted medical condition of ischemic heart disease.  In the medical history section of the report, the VA examiner noted that ischemia was not seen on the Veteran's November 2007 echocardiogram and stress test, and ischemic changes were not seen on the January 2008 EKG.  The Board finds the August 2015 opinion highly probative as it is factually accurate and fully articulated and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner had the benefit of reviewing the claims file, to include his cardiac history and symptoms, and pointed to the medical evidence which supports the determination of that ischemic heart disease is not presently shown. 
The Veteran is competent to report observable chest symptoms, such as pain because such symptom is capable of lay observation.  However, as a layperson, he is not competent to diagnose a disability in his heart, as such determination is beyond the capability of lay diagnosis and he is not shown to possess the requisite medical knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).

Moreover, to the extent that the Veteran's seeks service connection for cardiac pain, the Board notes that, pain alone, without any clinically observable pathology, does not meet the current disability threshold criteria for VA compensation purposes.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As stated, the Veteran's diagnostic studies are negative for any ischemic changes, and no physician of record has diagnosed the Veteran with ischemic heart disease.

In summary, the Veteran has not presented competent evidence showing that he is currently diagnosed with ischemic heart disease since the filing of the claim.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Because the threshold element of a current disability is not met, it is unnecessary to address the remaining elements necessary to establish a service connection claim.  The evidence here is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the ischemic heart disease claim must be denied. 

ORDER

Service connection for ischemic heart disease is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

Pursuant to the Board's remand, not only was the August 2015 VA examiner asked to rule in or out a diagnosis of ischemic heart disease, she was also asked to provide an etiology opinion for any other cardiac disability currently shown, including whether it is a result of exposure to herbicides in service.

Although the August 2015 examination was found to be adequate to decide the claim for ischemic heart disease, the nature and etiology of any current non-ischemic heart conditions are not clear.  In this regard, the August 2015 VA examination report shows a current diagnosis of hypertension, but no etiology opinion was provided.  The Board observes that the RO recently denied service connection for hypertension in a January 2016 rating decision; however, the issue of entitlement to a cardiac disability which included hypertension had already been placed in appellate status and noted in the prior remand.  Thus, given the medical evidence of current hypertension, the conceded exposure to herbicides in service, and the lack of an etiology opinion, the Board finds that an addendum is needed to resolve the hypertension claim.  
 
The August 2015 VA examination report also confirms that the Veteran has ventricular arrhythmias.  Although the examiner commented that these arrhythmias are benign, the medical evidence does not clearly indicate whether they are considered an actual disability, and in the event that they are not, clarification is needed as to whether the Veteran has a current disability manifested by these ventricular arrhythmias.  

For these reasons, an addendum medical opinion is needed to clarify the nature and etiology of any current non-ischemic heart disease. 

Lastly, the Board observes that a September 2015 rating decision granted, as relevant, SMC based on loss of use of a creative organ from May 11, 2010.  In December 2015, the Veteran filed a notice of disagreement (NOD) seeking an earlier effective date.  The Veteran's NOD initiated the appeal process (see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)) with respect to this issue and review of the record does not show that an SOC has yet been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The record further reflects that a July 2016 rating decision found clear and unmistakable error in the September 2015 rating decision as it failed to grant temporary statutory housebound/SMC from October 11, 2010 to May 1, 2011.   The RO also found that from May 1, 2011, the Veteran was again entitled to SMC based on loss of use of a creative organ.    

Thereafter, in September 2016, the Veteran filed an NOD seeking a higher rate of SMC from May 1, 2011, which also initiates the appeal process.  Therefore on remand, the Veteran should be issued SOCs with respect to the issues noted directly above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After associating any identified outstanding evidence with the claims file, forward the file to the VA examiner who conducted the August 2015 heart examination for the purpose of obtaining an addendum as to the nature and etiology of any current NON-ISCHEMIC heart disease.  

The need for the Veteran to be re-examined is left to the designee's discretion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a review of the claims file, the examiner is asked to respond to the following:

(a)  Clarify whether the Veteran's ventricular arrhythmia is a disability, in and of itself.  If not, comment on the significance of the condition and indicate the presence of any current disability manifested by ventricular arrhythmias. 

(b)  Provide an opinion as to whether the Veteran's current hypertension had its onset in service or is otherwise related to any incident of service, specifically to include as secondary to conceded herbicide exposure at Elgin Air Force Base in Florida during training in 1965.

(c)  For any other non-ischemic heart disability, to include any manifested by ventricular arrhythmias, provide an opinion as to whether it had its onset in service or is otherwise related to any incident of service, specifically to include as secondary to conceded herbicide exposure at Elgin Air Force Base in Florida during training in 1965.

Any opinion expressed must be accompanied by a complete rationale.

2.  Then, readjudicate the claim of entitlement to service connection for NON-ISCHEMIC heart disease on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

3.  Issue a SOC, and notify the Veteran of his appellate rights, including notification of the need to timely file a Substantive Appeal to perfect his appeal with respect to the issues of:  (a) Entitlement to an effective date earlier than May 11, 2010 for the grant of SMC based on the loss of use of a creative organ, and (b) Entitlement to a higher level of SMC from May 1, 2011.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


